DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a conductive array, classified in H01M 2004/8689.*
II. Claims 19-20, drawn to a method manufacturing the conductive array, classified in H01M 10/052. 
*If Invention I is elected there is a species restriction below.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). 
In the instant case, Invention I, the product, could be made by a process that does not required filling a plurality of openings in a substrate with a precursor of a plurality of ion conductive inorganic particles to form the desired plurality of ion conductive inorganic particles to be transferred, and could instead be made by filling a single large opening with a precursor of a plurality of ion conductive inorganic particles and then cutting the single sheet into smaller pieces to form the desired plurality of ion conductive inorganic particles to be transferred. Further, the process, Invention II, could be used to make a plurality of ion conductive inorganic particles that do not have a circumference and a width of a surface of an ion conductive . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least CPC H01M 2004/8689 along with a unique text search. Invention II would not be searched as above and would require a search in at least CPC H01M 10/052 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

This application contains claims directed to the following patentably distinct species 
Shape of top and bottom:
Species A – same shape (Claim 5)
 Species B – different shape (Claim 6)
The species are independent or distinct because have mutually exclusive features. Species A is drawn to an embodiment wherein the top surface and the bottom surface of each of a first ion conductive inorganic particle and a second ion conductive inorganic particle of the plurality of ion conductive inorganic particles have a same shape and a same surface area. Species B is drawn to an embodiment wherein a surface area of a top surface and a bottom surface of a first ion conductive inorganic particle and a surface area of a top surface and a bottom surface of a second ion conductive inorganic particle of the plurality of ion conductive inorganic particles are different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1-4, 7, and 9-18 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species A and Species B are 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.



Examiner Notes

In the instance that Invention I, Claims 1-18, is elected, the Examiner would also like to note for the Applicant that claim 8 appears to have possible issues that may lead to a claim objection and a claim rejection under 35 U.S.C. 112(b):
Claim 8 recites in line 9 “a bottom surface of the conductive array”. This would be objected to as it should state “the bottom surface of the conductive array” as it has been disclosed in line 3 of the claim.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727